DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 16 March 2021, with respect to claims 1-22 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-9: None of the prior art of record, alone or in combination, teaches or discloses a characterization apparatus, comprising:
 	a light panel assembly located adjacent to the imaging location configured to provide back lighting of the imaging location, the light panel assembly further configured to display a pattern, wherein the pattern includes a lighted portion and an unlighted portion,
 	in combination with the rest of the limitations of independent claim 1.
Claims 10-14: None of the prior art of record, alone or in combination, teaches or discloses a characterization apparatus, comprising:
 	a light panel assembly located adjacent the imaging location and configured to provide back lighting of the imaging location, the light panel assembly further configured to display a pattern, wherein the pattern includes a lighted portion and an unlighted portion,
 	in combination with the rest of the limitations of independent claim 10.
Claims 15-22: None of the prior art of record, alone or in combination, teaches or discloses a method of characterizing a specimen container and/or a specimen, comprising:
 	providing a light panel assembly configured to provide backlighting of the imaging location; and
 	displaying a pattern on a front face of the light panel assembly, wherein the pattern includes a lighted portion and an unlighted portion,
 	in combination with the rest of the limitations of independent claim 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896